Filed under Rule 497(c) File Nos.33-49552 811-6740 PROSPECTUS / SEPTEMBER 15, 2008 Western AssetInstitutional MoneyMarket Fund Western AssetInstitutional GovernmentMoney Market Fund Western AssetInstitutional MunicipalMoney Market Fund Class A Shares The Securities and Exchange Commission has not approved or disapproved these securities or determined whether this Prospectus is accurate or complete. Any statement to the contrary is a crime. INVESTMENT PRODUCTS: NOT FDIC INSURED  NO BANK GUARANTEE  MAY LOSE VALUE Western Asset Institutional Money Market Fund Western Asset Institutional Government Money Market Fund Western Asset
